DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a device, classified in CPC A61B 1/07.
II. Claims 8-13, drawn to a method, classified in CPC A61B 1/07, F21V 33/0068.
III. Claim 14-21, drawn to a method, classified in CPC F21W 2131/20, A61L 2202/24.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process can be used to make a different product such as a flashlight for a plumbing drain snake.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation, functions, and effects because Group II is directed to the method of making the inspection scope comprising assembling steps, while Group III is directed to the method of using the assembled scope.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another different process such as inspecting the interior of a household drain or pipe.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Benjamin Tramm on 6/20/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim contains a typographical error.  The claim should apparently read “…an inner lumen disposed inside of the cylindrical outer layer…”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2010/0217080), and further in view of King (US 2015/0182106).
Regarding Claim 1:  Cheung teaches a medical device inspection scope (see abstract) comprising:
a cylindrical outer layer (Fig. 10B, element 106) having a diameter of less than 2 millimeters [0059];
an inner lumen (element 102) disposed inside of the cylindrical outer layer;
a camera module (Fig. 10A, element 36) disposed in the inner lumen; and
multiple light transmitting fibers (Fig. 10B, elements 108) disposed in the inner lumen between the camera module and the outer layer, wherein the light transmitting fibers are configured to emit illuminating light for illuminating a field of view of the scope [0058].
Cheung does not expressly disclose the light transmitting fibers are configured to emit ultraviolet light as claimed.  However, King teaches a medical device inspection scope comprising light transmitting fibers configured to emit both illuminating light and ultraviolet light in order to provide both illumination and diagnostic light [0086-87].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scope of Cheung with light transmitting fibers configured to emit both illuminating light and ultraviolet light in order to provide both illumination and diagnostic light, as taught by King.  The provision of ultraviolet light transmitting fibers would also inherently provide disinfection capability as claimed.
Claim 4: Cheung and King teach the elements of Claim 1.  Cheung further teaches the scope comprises a combined camera body (element 32)/ light source [0054] coupled with a proximal end of the scope.
Regarding Claim 5:  Cheung and King teach the elements of Claim 1 as discussed above.  Cheung teaches that the camera module has a circular cross-sectional shape with rounded corners (see Fig. 10B).  Cheung does not expressly disclose the camera module having a rectangular cross-sectional shape. However, the configuration of the claimed camera module is a matter of choice which a person of ordinary skill in the art would have found obvious (see MPEP 2144.04 IV B).
Regarding Claim 6:  Cheung and King teach the elements of Claim 1 as discussed above.  Cheung teaches that outer layer can have a diameter of less than about 2mm [0059], which fully encompasses the claimed range of less than 1 mm, and thus, a prima facie case of obviousness exists (see MPEP 2144.05).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2010/0217080) and King (US 2015/0182106) as applied to Claim 1, and further in view of Fuller et al. (US 5,833,683).
Regarding Claims 2 and 3: Cheung and King teach the elements of Claim 1 as discussed above.  Cheung does not expressly disclose a stiffener as claimed.  However, Fuller teaches that an optical system comprising light transmitting fibers used in conjunction with an endoscope benefit from the addition of a stiffener added to the segment of the optical fiber that extends beyond the distal end of the endoscope in order to maintain specific rigid paths for the fiber optic (col. 8, ll. 32-44).  Since Cheung teaches that the inspection scope comprises optic fiber to transmit the light, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheung and King with a stiffener comprising the laser fiber in the inner lumen in order to maintain specific rigid paths for the fiber optic, as suggested by Fuller.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2010/0217080) and King (US 2015/0182106) as applied to Claim 1, and further in view of Bauco et al. (WO 2017/034908).
Regarding Claim 7:  Cheung and King teach the elements of Claim 1 as discussed above.  Cheung teaches that the light is ultraviolet light, but does not expressly disclose that the light is UVC light.  However, Bauco teaches that emitting UV-C light to the interior lumen of medical devices provides disinfection benefits (0023, 0080].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cheung and King to emit UVC light in order to disinfect the scope, as suggested by Bauco.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Remijan et al. (US 2012/0071721) teaches a medical device inspection scope comprising a cylindrical outer layer, an inner lumen containing a camera module therein, and multiple light transmitting fibers (see Figs. 7B and 16B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714